Supreme Court of Florida
                            ____________

                          No. SC19-2070
                           ____________

                       THE FLORIDA BAR,
                         Complainant,

                                 v.

                  KELSAY DAYON PATTERSON,
                         Respondent.

                         December 9, 2021

PER CURIAM.

     The referee in this disciplinary proceeding found that Kelsay

Dayon Patterson committed multiple serious violations of the Rules

Regulating the Florida Bar (Bar Rules). Among other things,

Patterson without foundation accused judges and opposing counsel

and parties of racial bias. But the referee recommended only a

ninety-day suspension, largely because he believed that Patterson’s

misconduct had already been addressed in a prior disciplinary

proceeding. The Florida Bar argues that the referee’s premise is
incorrect and that Patterson’s undisputed misconduct in this case

warrants a two-year suspension. We agree. 1

                           I. BACKGROUND

       The issues before us turn largely on the relationship between

this case and Patterson’s previous disciplinary proceeding, which

resulted in a one-year suspension starting in November 2018. We

therefore begin with a brief description of that earlier proceeding.

  A.     First Disciplinary Proceeding: Florida Bar v. Patterson

       Florida Bar v. Patterson, 257 So. 3d 56 (Fla. 2018), involved

Patterson’s representation of Johanna Faddis in a lawsuit alleging

an invasion of privacy by the City of Homestead and related

defendants. In one of several appellate decisions in the Faddis

litigation, the Third District described Patterson and Faddis as

having committed a “fraud on the court” by filing the lawsuit.

Faddis v. City of Homestead, 157 So. 3d 447, 449 (Fla. 3d DCA

2015). Specifically, Faddis committed “intentional acts of perjury

on a central and material issue,” contradicting her deposition

testimony from an earlier case in which Patterson had also



       1. We have jurisdiction. See art. V, § 15, Fla. Const.


                                  -2-
represented her. Faddis v. City of Homestead, 121 So. 3d 1134,

1135 (Fla. 3d DCA 2013).

     To make matters worse, Patterson committed additional acts

of misconduct during the already fraudulent Faddis litigation.

First, in a letter to a federal district judge who was presiding over a

related case, Patterson “expressed his belief that influential

members of the community had manipulated the outcome of the

[Faddis] case and implied that a [Third District Court of Appeal]

judge was biased in favor of opposing counsel.” Patterson, 257 So.

3d at 59. Second, in an appeal of an order imposing monetary

sanctions against both Faddis and him, Patterson “deliberately

disregarded the loyalty he owed his client and placed his personal

and financial interests at the forefront.” Id. at 64. And third,

without an objectively reasonable basis for his assertions, Patterson

submitted court filings in the Faddis litigation that “either

disparaged opposing counsel or expounded upon the alleged bias of

judges and the shortcomings of the legal system.” Id. at 62.

     To get a sense of Patterson’s intemperate rhetoric in the

Faddis case filings, consider this description from an opinion of the

Third District:


                                 -3-
     Patterson’s response to our order to show cause makes
     no argument on behalf of his client. Rather, it is a screed
     following hard upon his reply brief filed in this appeal,
     where he insinuates that he is “being bullied” by the
     parties, their counsel, or the court in this case, and that
     a “miscarriage of justice . . . is knowingly being
     perpetrated against him,” (emphasis added). He likens
     “the story” of the case he filed on behalf of Faddis to “the
     story of Fidel Castro’s suffocating grip of Cuba, the
     Holocaust, Jim Crow laws, and Hillary Clinton.”
     According to him, the trial court sanction—and probably,
     now this one as well—are part of some political scheme to
     silence him and his client.

Faddis, 157 So. 3d at 453.

     In Patterson’s first disciplinary proceeding, we ultimately

found Patterson guilty of violating several Bar Rules, and we

imposed a one-year suspension as a sanction. Patterson, 257 So.

3d at 58.

                           B.    This Case

     The temporal relationship between this case and Patterson’s

earlier disciplinary proceeding is a bit complicated. Our decision in

that proceeding, issued on October 19, 2018, addressed misconduct

that occurred between 2012 and 2015 (that is, during Patterson’s

litigation of the Faddis case). By contrast, this case involves

Patterson’s misconduct in an entirely separate case that was

litigated between 2011 and 2018. The Bar filed the complaint in


                                 -4-
this case in December 2019—more than a year after our decision in

Patterson’s first disciplinary proceeding.

     The Bar’s complaint in this case followed a referral from U.S.

District Court Judge Carlos Mendoza. That referral centered on

Patterson’s misconduct during his representation of J. Pearl

Bussey-Morice in a federal lawsuit, Bussey-Morice v. Kennedy, 657

F. App’x 909 (11th Cir. 2016). Bussey-Morice was the mother of a

young man who died “following officers’ attempts to gain control of

him after he had been Baker Acted, had refused to cooperate with

medical personnel, and had struggled against officers’ repeated

attempts to bring him under control in a public hospital’s

emergency-room lobby.” Bussey-Morice v. Gomez, 587 F. App’x 621,

622 (11th Cir. 2014). On Bussey-Morice’s behalf, Patterson filed a

lawsuit against the City of Rockledge and related defendants,

alleging excessive force in violation of the Fourth Amendment,

battery, and negligent training. Id. at 625-26.

     After a sanctions hearing in the Bussey-Morice case, Judge

Mendoza entered a forty-two page order detailing Patterson’s

unprofessional conduct:




                                 -5-
     [T]he record demonstrates that Plaintiff’s counsel acted
     vexatiously throughout the litigation, multiplying the
     proceedings. . . .
           This Court has repeatedly admonished Plaintiff’s
     counsel from failing to comply with court orders;
     improperly deviating from the legal issues in this case;
     and baselessly suggesting that Defendants, defense
     counsel, and the judges presiding over this case have
     been motivated by some racial or other bias.

Bussey-Morice v. Kennedy, No. 6:11-cv-970-Orl-41GJK, 2018 WL

4101004, at *17-18 (M.D. Fla. Jan. 12, 2018). In light of those

findings, Judge Mendoza referred Patterson to The Florida Bar in

January 2018. The Bar’s complaint and the appointment of a

referee followed in December 2019.

     The referee conducted a hearing and eventually issued a

report finding that Patterson had engaged in three categories of

misconduct while litigating Bussey-Morice: (1) Patterson repeatedly

alleged unfounded “racial and other biased partiality on the part of

opposing counsel and the courts”; (2) Patterson misused an

inadvertently disclosed fax and interrogatories; and (3) Patterson

committed procedural-rule violations throughout the case and

caused unreasonable delays in the litigation.




                                -6-
         1.     Patterson’s Unfounded Allegations of Bias

     The referee’s report detailed many instances during the

Bussey-Morice litigation when Patterson made unfounded

allegations accusing the courts and opposing counsel and parties of

racial bias or partiality. For example, during one deposition defense

counsel requested that Patterson ask his client to stop making faces

and grunting noises. Denying that Bussey-Morice was engaging in

such behavior, Patterson asserted that “white American attorneys

and white police officers always love to accuse Africans and blacks

of always being hostile of always being argumentative and always

being nasty.”

     Another incident happened when, after a disagreement,

Patterson told opposing counsel that neither he nor his client would

appear for a scheduled deposition, allegedly because they were

being treated unfairly based on their race. Patterson sent opposing

counsel correspondence, quoted in the referee’s report, that said:

     These are the circumstances when Blacks are often
     portrayed in a negative regard to justify some accidental
     or strange death. That is not the way I am leaving this
     planet over the false representations of these officers and
     others while at Dean Ringers. No chance that is going to
     happen to me.



                                -7-
     Instead of you speaking directly to my point of view,
     trying to place yourself in the shoes of a man whose race
     and ancestry shows unfairness, bias, and wrongdoing
     against Blacks as part of our American history . . . you
     claim that I instead am behaving unprofessional.

     I would rather avoid a scenario that somehow leads to
     some accusation that I attempted to strike, hit, or
     confront anyone, that strangely results in my untimely
     death, against and over the objections of my client. Sure,
     my wife and my son would have a cause of action, but I
     would prefer to be around for them, and myself . . .
     rather than have them face and deal with a host of
     accusations that I had the strength and violence/anger of
     20 wild gorillas when I attacked someone. No thanks, I
     will leave that sort of creative fantastical writing to the
     fate of some other unlucky and unfortunate fellow and
     his family.

(Record references omitted.)

     Patterson then filed an “Emergency Motion for Protective

Order” in which he referenced African-American history and the fact

that he and his client are African-American, and alleged that he felt

unsafe around the defendant officers and defense counsel and that

appearing at the deposition could result in his and his client’s

criminal arrest or bodily injury. The motion largely contained

speculative or conclusory statements and failed to establish a

specific basis for limiting discovery in the case.




                                  -8-
     In other court filings that Patterson made during Bussey-

Morice, he said:

     We have clearly now entered a realm of rulings where the
     credibility of the lawyers and their personalities as
     exhibited through their pleadings from constant pleas,
     claims, and a characterization campaign is being decided
     by the Court.

     How could that sort of credibility determination be made,
     i.e. the Plaintiff and the undersigned did not have a valid
     concern for their own safety? These sort of actions that
     are void of truth and/or morality will not be lightly
     overlooked by any sensible black American.

     If the Court cannot understand that black people fear
     unsubstantiated, distorted, wild, and malicious
     characterizations against them by non-whites, i.e.
     Trayvon Martin (but we raised this issue with the Court
     saying just this same thing before Trayvon Martin had
     even died) (Preston Bussey was also falsely accused of
     attacking the security guards by Defendant Gomez), then
     it is beyond the undersigned’s ability to convey a cultural
     anxiety of black people in this specific regard to the
     Court.

     Any thinking person who knows our American history
     would quickly be able to appreciate the parallel to what
     occurred to Preston Bussey, III. The worst part of it all is
     that the Defendant’s lawyers, educated men who must
     know better, are trying to continue down this path that
     reflects a sad and ugly American past. That is, they have
     chosen to serve lies about a matter involving the
     untimely, tragic, and unnecessary death of an unarmed
     Black man there in the hospital, on his own accord,
     seeking medical help, AND NOW being caught red-
     handed in deceit and dishonesty for which no



                                 -9-
     conservative would ever ratify out loud, they expect the
     entitlement of treatment they feel is their birth right.

(Record references omitted.)

     The referee ultimately concluded that Patterson did not have

an objectively reasonable basis for these repeated allegations

accusing opposing counsel and the courts of racial bias and

partiality.

       2.     Patterson’s Mishandling of an Inadvertent Fax

     During discovery, a defendant police officer mistakenly faxed

his draft response to interrogatories to Patterson instead of to his

own lawyer. The fax cover sheet clearly indicated that the fax was

intended for the officer’s counsel. Patterson read the responses

anyway, and he kept the fax and made no effort to notify defense

counsel of the error. When defense counsel learned of the

disclosure a few days later, he informed Patterson that the fax was

sent by mistake and asked that it be returned, noting that Bar Rule

4-4.4 (Respect for Rights of Third Persons) requires such action.

Patterson refused and used the information contained in the

inadvertent fax to support a motion and as the basis for filing an

amended complaint. Only after the court granted defense counsel’s



                                - 10 -
motion to compel Patterson to return the fax and to strike its

contents from the record did Patterson destroy the fax. In his

report, the referee deemed this misconduct “egregious.”

       3.    Patterson’s Failure to Expedite the Litigation

     Finally, the referee found that Patterson’s conduct during the

Bussey-Morice litigation resulted in unnecessary delays and

protracted the litigation process. “Whether it was a failure to

appear to specific meetings with counsel, failure of a client to

appear for deposition, failure to comply with court deadlines and

rules which required motions and emergency motions for extension

of time, or failure to be prepared as required by the court,”

Patterson’s behavior throughout the litigation unreasonably slowed

down the process. The referee specifically found that “there were

numerous times when respondent failed to comply with court

orders and rules which resulted in sanctions being imposed various

times through the case.”

              4.    The Referee’s Recommendations

     In light of the above-described findings, the referee

recommended that Patterson be found guilty of seven violations:

committing misconduct (rule 3-4.3); filing frivolous claims (rule 4-


                                - 11 -
3.1); failing to expedite litigation (rule 4-3.2); unfairness to opposing

parties and counsel (rule 4-3.4(c) and (d)); failure to respect the

rights of third parties (rule 4-4.4(b)); impugning the integrity of

judges (rule 4-8.2(a)); and committing misconduct prejudicial to the

administration of justice (rule 4-8.4(d)).

     As a sanction, the referee recommended a ninety-day

suspension, attendance at ethics school and a professionalism

workshop, and payment of The Florida Bar’s costs.

     The most basic reason the referee recommended a ninety-day

suspension is that he thought the Bar was “double downing by

seeking an increased suspension when the misconduct here

occurred at the same time as the prior misconduct.” The referee felt

that “the timeline of the misconduct in this case, as it relates to

respondent’s misconduct in the prior disciplinary case . . . is of

great concern.” In the referee’s view, Patterson “has already been

punished by much of the same conduct as he is being accused of

here.”

     To come up with a recommended sanction, the referee looked

for misconduct that (in his view) had not already been sanctioned,

and he settled on Patterson’s mishandling of the inadvertent fax.


                                 - 12 -
The referee deemed that misconduct “totally inappropriate” and “the

most egregious thing for which respondent has not yet been

punished for.”

     The referee also reasoned that, even though the Bussey-Morice

litigation lasted through 2019, most of Patterson’s misconduct in

the case occurred in or before November 2012. At that time, the

presiding judge in the case (Judge Charlene Honeywell) admonished

Patterson, calling his filings in the case “appalling.” But Judge

Honeywell chose not to refer Patterson to the Florida Bar, and the

referee found this non referral to be significant.

     The recommended sanction also reflected the fact that the

referee declined to find any of the four aggravating factors proposed

by the Bar. The referee rejected the prior disciplinary offenses and

multiple offenses aggravators because “[r]espondent’s misconduct

in this case was [at] the same time as his misconduct addressed in

[the earlier disciplinary] case.” He rejected the substantial

experience in the practice of law aggravator “because respondent’s

misconduct in this case was approximately ten years ago.” The

referee did not explain why he rejected the pattern of misconduct

aggravator.


                                 - 13 -
     As to mitigation, the referee found that the following applied:

absence of a selfish or dishonest motive; full and free disclosure to

and cooperation with the Bar; imposition of other penalties or

sanctions; remorse; and remoteness of prior offenses.

                            II. ANALYSIS

     The Bar now asks us not to adopt the referee’s recommended

ninety-day suspension and to impose a two-year suspension

instead.2 Closely related to that, the Bar argues that the referee

erred by finding no aggravating factors. The Bar also argues that

the referee erred in finding remoteness of prior offenses as a

mitigator and in treating Judge Honeywell’s non referral of

Patterson in 2012 as a de facto mitigator. We do not have the

benefit of counterarguments from Patterson, because he did not file

a compliant answer brief.

     The applicable standards of review are well known. A referee’s

findings of mitigation and aggravation carry a presumption of

correctness, and we will uphold them unless they are clearly




      2. Since neither the Bar nor Patterson has challenged the
referee’s findings of fact and guilt, we approve both without further
comment.

                                - 14 -
erroneous or without support in the record. Fla. Bar v. Kinsella,

260 So. 3d 1046, 1049 (Fla. 2018) (citing Fla. Bar v. Germain, 957

So. 2d 613, 621 (Fla. 2007)). Our review of a referee’s

recommended discipline is broader and less deferential, because

“this Court has the ultimate responsibility to determine the

appropriate sanction.” Fla. Bar v. Barrett, 897 So. 2d 1269, 1275

(Fla. 2005).

   A.     The Referee Erred by Conflating the Two Proceedings

        Compared to the referee, we have a fundamentally different

view of the relationship between this case and Patterson’s prior

disciplinary proceeding. Patterson has not already been punished

for the behavior at issue here. Patterson’s prior disciplinary

proceeding related entirely to his conduct in the Faddis case. By

contrast, this case is about Patterson’s misconduct in the Bussey-

Morice case.

        For purposes of determining whether the Bar is asking us to

impose double punishment on Patterson, it does not matter that

some of the misconduct found in the earlier case—specifically,

making unfounded allegations of bias and undermining confidence

in the legal system—is similar in kind to some of the misconduct


                                 - 15 -
found here. Nor does it matter that there is some overlap in the

time periods covered by the two cases. The fact is that the one-year

suspension we imposed in Patterson’s earlier disciplinary

proceeding did not in any way account for the acts of misconduct

that the referee found in this case.

     On a more detailed level, we also believe that the Bar has

shown that the referee clearly erred in his rejection of the proposed

aggravating factors. First, our decision in Patterson’s previous

disciplinary proceeding means that Patterson had committed prior

disciplinary offenses. It does not matter that there was temporal

overlap between the misconduct found in the prior case and the

separate misconduct found in this case. Our precedents show that

the prior disciplinary offenses aggravator can apply even when the

conduct sanctioned in a prior case occurred after the different

conduct being addressed in a case under review. See Fla. Bar v.

Golden, 566 So. 2d 1286, 1287 (Fla. 1990); Fla. Bar v. Roberts, 770

So. 2d 1207, 1208-09 (Fla. 2000).

     Second, the referee clearly should have found the pattern of

misconduct aggravator. This was established both by the similarity

in misconduct between the earlier disciplinary proceeding and this


                                - 16 -
one, and by the finding in this case that Patterson repeatedly made

unfounded allegations of racial bias and repeatedly failed to

expedite the litigation. See Fla. Bar v. Norkin, 132 So. 3d 77, 87

(Fla. 2013) (pattern established across disciplinary proceedings);

Fla. Bar v. Ratiner, 46 So. 3d 35, 39 (Fla. 2010) (pattern based on

repeated behavior addressed in single disciplinary proceeding).

     Third, the referee’s rejection of the multiple offenses

aggravator was also clearly erroneous. Looking only at this case,

Patterson committed several distinct types of misconduct—making

unfounded allegations of racial bias, mishandling the inadvertent

fax, and repeatedly violating procedural rules and causing

unreasonable delays in the litigation. The Bar rightly emphasizes in

its brief that this is not a case where the referee was asked to find

multiple offenses based on a single act that happened to violate

multiple Bar Rules.

     And fourth, the referee clearly should have found the

substantial experience in the law aggravator. Patterson was

admitted to the Bar in October 1997. When the Bussey-Morice case

began in June 2011, Patterson had nearly fourteen years of

experience in the practice of law, and he already had experience


                                 - 17 -
appearing in federal court. Patterson was a seasoned practitioner

who should have known that his conduct throughout the Bussey-

Morice case was inconsistent with his professional obligations under

the Bar Rules.

     Turning to the mitigation issues, we agree with the Bar that

the referee clearly erred by finding the remoteness of prior offenses

mitigator. As we have explained, there was temporal overlap

between the misconduct found in Patterson’s first disciplinary

proceeding and the misconduct here—the two sets of misconduct

were not remote from each other. Moreover, even in instances

where the prior disciplinary history is deemed remote in time, it

may still be disqualified from consideration as a mitigating factor

when the prior misconduct is similar to the misconduct under

review. See Fla. Bar v. Varner, 992 So. 2d 224, 230 (Fla. 2008). We

have held that where, as here, there is great similarity between the

offenses, the remoteness of the prior offense is not a mitigating

factor. Id.

     And finally, we agree with the Bar that the referee should not

have deemed it mitigating that, unlike Judge Mendoza, Judge

Honeywell chose simply to counsel Patterson rather than make a


                                - 18 -
referral to The Florida Bar. There could be myriad reasons why a

judge would choose that approach. A referee’s findings on

mitigation must be based on an objective assessment of the

respondent’s conduct—not on another judge’s unexplained,

discretionary decisions about how to address it.

 B.    Patterson’s Misconduct Warrants a Two-Year Suspension

      Having explained what we believe to be the correct factual

backdrop, we have no trouble concluding that Patterson’s

misconduct warrants a two-year suspension. It is undisputed that

Patterson engaged in three distinct types of misconduct, all

serious—making unfounded allegations against courts, counsel,

and parties; misusing the inadvertent fax; and repeatedly violating

procedural rules and thereby failing to expedite litigation.

      Patterson’s repeated, unfounded allegations of racial bias were

particularly egregious. And they were especially damaging—not

just to the individuals whose character he unjustly impugned, but

more broadly to the public’s confidence in our judicial system.

Patterson’s behavior was diametrically opposed to the civility and

professionalism that our Bar Rules and the Oath of Admission

demand.


                                - 19 -
     We think that the referee got this case exactly backward. The

referee discounted the recommended sanction based on his clearly

erroneous conclusion that we had already disciplined Patterson for

the misconduct found in this case. Instead, the referee should have

found that Patterson’s pattern of engaging in such serious and

damaging misbehavior warranted an especially severe sanction.

See Fla. Bar v. Bern, 425 So. 2d 526, 528 (Fla. 1982) (“In rendering

discipline, this Court considers the respondent’s previous

disciplinary history and increases the discipline where appropriate.

The Court deals more harshly with cumulative misconduct than it

does with isolated misconduct.”) (citations omitted); see also Norkin,

132 So. 3d at 79-88 (rejecting referee’s ninety-day suspension in

favor of a two-year suspension because respondent, with a prior

disciplinary record for similar acts of misconduct, repeatedly

impugned the integrity of judicial officers, conducted himself in an

unprofessional and antagonistic manner during court proceedings,

and made unprofessional and disparaging statements publicly and

in email exchanges regarding opposing counsel).

     Under our incremental approach to discipline in cases

involving prior acts of similar misconduct, the two-year suspension


                                - 20 -
more appropriately sanctions Patterson’s extensive and repeated

unprofessional conduct. See Fla. Bar v. Altman, 294 So. 3d 844,

848 (Fla. 2020) (three-year suspension warranted by respondent’s

multiple prior thirty-day suspensions since “this Court typically

takes an incremental approach, imposing increasingly heavier

sanctions on respondents who have been previously disciplined for

engaging in similar misconduct”); Norkin, 132 So. 3d at 92 (public

reprimand followed by two-year suspension); Fla. Bar v. Letwin, 70

So. 3d 578, 581 (Fla. 2011) (ninety-day suspension followed by one-

year suspension).

                         III. CONCLUSION

     The referee’s recommended discipline is disapproved, and

Kelsay Dayon Patterson is hereby suspended from the practice of

law for two years. As Patterson is already suspended from the

practice of law, this suspension is effective immediately. Patterson

shall fully comply with Rules Regulating the Florida Bar 3-5.1(h)

and, if applicable, 3-6.1. Before seeking reinstatement, Patterson

must attend ethics school and a professionalism workshop.

     Judgment is entered for The Florida Bar, 651 East Jefferson

Street, Tallahassee, Florida 32399-2300, for recovery of costs from


                                - 21 -
Kelsay Dayon Patterson in the amount of $8,548.73, for which sum

let execution issue.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS SUSPENSION.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, Patricia Ann Toro Savitz, Staff
Counsel, The Florida Bar, Tallahassee, Florida, and Lindsey
Margaret Guinand, Bar Counsel, The Florida Bar, Tampa, Florida;
and Chris W. Altenbernd of Banker Lopez Gassler P.A., Tampa,
Florida,

     for Complainant

Russell S. Prince of Palma & Prince, PA, Tampa, Florida, and Kelsay
D. Patterson, pro se, Tampa, Florida,

     for Respondent




                               - 22 -